DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Figures 1 – 3
Species 2: Figure 4
Species 3: Figures 5 – 8
Species 4: Figure 9
Species 5: Figure 10
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species see MPEP 806.04(f). In the instant case, Figures 1-3 would read upon claims 1 & 5-7, Figure 4 would read upon claims 1 – 7, Figures 5-8 would read upon claims 8 & 13, Figure 9 would read upon claims 8-10 & 13, and Figure 10 would read upon claims 8-13. In addition, these species are not obvious variants of each other based on the current record.
Description of the mutually exclusive characteristics of each species:
Species 1: A hollow resin body comprising an outer layer and an inner layer with a coil body encased within the hollow resin body. 
Species 2: A hollow resin body comprising an outer layer and an inner layer with a coil body encased within the hollow resin body. There is a gap between the wire and the hollow resin body. 
Species 3: A hollow coil body formed of a spirally wound resin-coated wire.
Species 4: A hollow coil body formed of a spirally wound resin-coated wire. There is a gap between the wire and the resin coating along a length of the wire.
Species 5: A hollow coil body formed of a spirally wound resin-coated wire. There is a gap between the wire and the resin coating along a length of the wire. A proximal end of the wire is fixed to the resin coating. There is an additional gap extending distal to a distal end of the wire. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
For example, searching for the Species 2 would require a text search for a hollow resin coated body comprising an inner and outer layer with a coil body encased within, and a gap in between the wire and the hollow resin body. However, the search for Species 5 would require a search of a hollow coil body formed of a spirally wound resin-coated wire. Species 1, 3, and 4 would require similar changes in search queries. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 During a telephone conversation with Molly Chen on 2/17/21 a provisional election was made with traverse to prosecute the invention of Species V shown in Figure 10, claims 1-5 and 7-13.  However, examiner discussed with Applicant that claims 1-5 and 7 do not read upon the elected Species V shown in Figure 10. Claims 1-5 and 7 comprise a tube comprising a hollow resin body and a coil body encased within the hollow resin body shown in Species 1-2 but not shown within Species 3-5. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
Claim 13 is being interpreted as an independent claim. Claim 13 is currently written in shorthand and will be interpreted with the tube according to claim 8 incorporated within. The claim will be interpreted as follows:
A catheter comprising:
a tube comprising:
	a hollow coil body formed of a spirally wound resin-coated wire, the resin-coated wire comprising a wire and a resin coating covering the wire, wherein:

	the wire is slidable with respect to the resin coating;
a distal tip connected to a distal end of the tube; and 
a connector connected to a proximal end of the tube.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as:
Claims 1-7 have been canceled.
Claim 12 has been amended as the following:
The tube according to claim 9, further comprising a distal gap portion distal to a distal end of the wire.
Authorization for this examiner’s amendment was given in an interview with Molly Chen on 3/16/2021.
Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of the record.
As to claim 8, Kempf (US 2003/0093060), teaches the following limitations: 

a hollow coil body (Fig. 2, #24 and [0018] “The inner diameter of the spring coil 24…defines the lumen) formed of a spirally wound resin-coated wire (See Fig. 2, #24) , the resin-coated wire comprising a wire ([0019] “spring wire”) and a resin coating ([0019] “ The spring coil 24 is comprised of the lubricious coil material 26, which is preferably a spring wire coated with a hydrophilic polymeric material. Alternatively, the spring wire maybe coated with a polytetrafluoroethylene (PTEFE) such as TeflonTM) covering the wire, wherein:
 adjacent turns ([0021] “the spring coil 24 is tight wound and there is no spacing…between windings”) of the resin-coated wire (Fig. 2, #24) are fixed at contact portions between adjacent portions of the resin coating (the tight winding of the spring coil would make the adjacent turns of the resin-coated wire fixed at contact portions between adjacent portions of the resin coating).
 However, Kempf is silent to the following limitation of claim 8:
the wire is slidable with respect to the resin coating.
Furthermore, Kempf is silent to the following limitations of claims 9 and 11, respectively:
a gap between the wire and the resin coating along a length of the wire
a proximal end of the wire is fixed to the resin coating
The wire being slidable with respect to the resin coating, as recited in claim 8, can be attributed to one or both of the limitations listed above. As the gap between the wire and the resin coating would allow the wire to slide with respect to the resin coating, and the length of the wire that is unfixed to the resin coating (i.e. all of the wire besides the proximal end) would 
Tonucci et al. (US 7,002,072; hereinafter “Tonucci”) teaches a gap (Fig. 1, #20) between a wire (Fig. 1, #10) and a resin coating/cladding (Fig. 1, #30) along a length of the wire; wherein the gap (Fig. 1, #20) extends along the entire length of the wire (See Col. 3, lines 53-55 “This gap is present at all points along the wire”).
However, the gap disclosed between the wire and the resin coating/cladding of Tonucci was created in order to help offset the effects of differential thermal expansion of the microwire and the cladding (See Col. 5, lines 29-41). Therefore this gap does not provide the support that the wire is slidable with respect to the resin coating.
Kuzma (US 2006/0265037) discloses a tube (Fig. 3C, #130) comprising:
a hollow coil body (See Fig. 3C, #132 is a lumen which supports that the coil body shown is hollow) formed of a spirally wound resin-coated wire (See Fig. 3C) comprising a wire (Fig. 3C, #100) and a resin-coating (Fig. 3C, #128) covering the wire, wherein: 
adjacent turns of the resin-coated wire are fixed at contact portions between adjacent portions of the resin coating (Fig. 3C shows the coating fused into a single jacket or sheath 128 therefore the resin-coated wire is fixed at contact portions between adjacent portions of the resin coating).
Kuzma fails to disclose that the wire is slidable with respect to the resin coating. 
Plassman et al. (US 2016/0220787; hereinafter “Plassman”) fails to disclose a spirally wound resin-coated wire as no coating is disclosed. 
Ishikawa (JP 2007075531) fails to disclose a spirally wound resin-coated wire. As the resin coating of Ishikawa is only located on the outer periphery of the coil (See translation provided by Applicant IDS 5/29/2019 JP 2007075531). 
Otani (JP 2015065979) fails to disclose a spirally wound resin-coated wire. As the resin coating of Otani is on the outer surface of the guide wire (See translation of Otani [0017]).
Kanemasa (JP 2013165926) fails to disclose a spirally wound resin-coated wire. As the resin coating disclosed by Kanemasa is a resin layer which is a part of an outer layer 12 and/or an inner layer 13 (See Fig. 11), which is not the same as the current claimed invention as the current invention has one continuous coating surrounding the entirety of the wire coil. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783